IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED

RAFFAELE MOSCA,

             Appellant,

 v.                                                    Case No. 5D15-4174

STATE OF FLORIDA,

           Appellee.
________________________________/

Opinion filed May 27, 2016

3.850 Appeal from the Circuit
Court for Orange County,
Greg A. Tynan, Judge.

Raffaele Mosca, Milton, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Douglas T. Squire,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

      The trial court summarily denied Appellant’s rule 3.850 motion for postconviction

relief. We affirm the summary disposition on claim three regarding vindictive sentencing,

but we reverse the summary disposition on claims one and two related to the plea offer.

On remand, the trial court shall conduct an evidentiary hearing on claims one and two.

      AFFIRMED IN PART; REVERSED IN PART AND REMANDED.

TORPY, COHEN and BERGER, JJ., concur.